As filed with the Securities and Exchange Commission on March , 2015 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 American Clock Company, Inc. Nevada 3873 Watches, clocks, clockwork operated devices/parts 46-4407373 (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) (IRS Employer Identification Number) 1525 North 67th Street Mesa Arizona 85205 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: 442 Court St. Elko, NV 89801 Telephone:480-830-2700 Fax:480-830-2717 Attention:W. Scott Lawler APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after the Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company[X] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock par value $0.001 (1) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933, as amended. THE REGISTRANT HEREBY AMENDS THERE REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THE COMPANY MAY NOT SELL ITS SECURITIES UNTIL THE REGISTRATION STATEMENT OF WHICH THIS PROSPECTUS IS A PART AND FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE OF THESE SECURITIES IS NOT PERMITTED. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK.See section entitled "Risk Factors" on pages 14. 2 PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. AMERICAN CLOCK COMPANY, INC. 2,000,000 Shares of Common Stock $0.05 per share American Clock Company, Inc. (“our”, “we”, “us” the “Company”; unless otherwise indicated, the term “the Company” shall include references to our wholly owned subsidiary, J. Tyler Clock Company Inc.) is offering on a best-efforts basis up to 2,000,000 shares of its common stock at a price of $0.05 per share. This is the initial offering of our common stock, and no public market exists for the securities being offered. The Company is offering those shares on a “self-underwritten”, best efforts, basis directly by our sole officer and director. There is no minimum number of shares required to be purchased by any investor. Noelle, our sole officer and director, intends to sell those shares directly. No commission or other compensation related to the sale of those shares will be paid to Ms. Ray or any other person. The intended methods of communication regarding the offer and sale of those shares include, without limitation, telephone and personal contact. Our selling efforts will not include any mass media methods, such as Internet or print media. There can be no assurance that all, or any, of the shares offered will be sold. The offering shall terminate on the earlier of (i) the date when the sale of all 2,000,000 shares is completed or (ii) one hundred and eighty (180) days from the effective date the registration statement of which this prospectus is a part. Although the Company has been manufacturing and selling custom clocks through its wholly owned subsidiary since 2010 we are still considered an early stage company. Any investment in the shares offered herein involves significant risks. You should only purchase shares if you can afford a complete loss of your investment. We may not sell all 2,000,000 shares offered. There is no minimum number of shares we must sell before we can utilize the proceeds from the purchase of shares. If we do not sell all 2,000,000 shares within the offering period (180 days), we will close the offering and subscription funds will not be returned to subscribers. This Prospectus will permit our President to sell the shares directly to the public, with no commission or other remuneration payable to her for any shares she may sell.Ms. Ray will sell the shares and intends to offer them to friends, family members and business acquaintances.In offering the securities on our behalf, she will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities Exchange Act of 1934.The shares will be offered at a fixed price of $0.05 per share for a period of one hundred and eighty (180) days from the effective date of this prospectus, unless extended by our board of directors for an additional 90 days. The offering shall terminate on the earlier of (i) when the offering period ends (180 days from the effective date of this prospectus, unless extended by our board of directors for an additional 90 days), (ii) the date when the sale of all 2,000,000 shares is completed, or (iii) when the Board of Directors decides that it is in the best interest of the Company to terminate the offering prior the completion of the sale of all 2,000,000 shares registered under the Registration Statement of which this Prospectus is part. We have not made any arrangements to place funds in an escrow, trust or similar account. Regardless of how much money is raised in this offering all proceeds raised will be retained by American Clock Company, Inc. and will not be returned to investors. Upon receipt and acceptance of subscriptions for the purchase of the shares offered by this prospectus and within the allotted time offering, all funds received and accepted if any, shall be released to us immediately and deposited into the Company’s general bank account. All of which shall be available for use by us upon receipt. There can be no assurance that we will obtain any funds from this offering. Funds from this offering will be deposited in our corporate bank account in our name. As a result, if we are sued for any reason and a judgment is rendered against us, investors’ subscriptions could be seized in a garnishment proceeding and investors could lose their investments. Investors do not have the right to withdraw invested funds. For more information, see the sections titled “PLAN OF DISTRIBUTION” and “USE OF PROCEEDS” herein. 3 There has been no market for our securities. Our common stock is not traded on any exchange or on the Over-the-Counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with Financial Industry Regulatory Authority (“FINRA”) for our common stock to become eligible for trading on the Over-the-Counter Bulletin Board and the OTCQB. We do not yet have a market maker who has agreed to file such application. There is no assurance that our shares of common stock will ever be quoted on a quotation service or stock exchange, or that a trading market will develop or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so. Any investment in the shares offered herein involves a high degree of risk.You should carefully read and consider the section of this prospectus entitled “RISK FACTORS” starting on page 14 before buying any shares of American Clock Company, Inc.’s common stocks. We qualify as an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, which became law in April, 2012 and will be subject to reduced public company reporting requirements. See “Jumpstart Our Business Startups Act” specified herein. The Company is not a Blank Check company. We have do not have any plans, arrangements, commitments or understandings to engage in a merger with or acquisition of another company or companies, or other entity. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THER PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Our common stock is not traded on any public market and, although we intend to apply to have the prices of our common stock quoted on the Over-The-Counter Bulletin Board (“OTCBB”) maintained by the Financial Industry Regulatory Authority (“FINRA”) and/or the OTCQB maintained by OTC Markets, when the registration statement of which this prospectus is a part is declared effective. There can be no assurance that a market marker will agree to file the necessary documents with FINRA to enable us to participate on the OTCBB, or with OTC Markets for quoting on the OTCQB, nor can there be any assurance that any application filed by any such market maker for quotation on the OTCBB will be approved. We have not made any arrangements to place funds in an escrow, trust or similar account. Regardless of how much money is raised in this offering all proceeds raised will be retained by American Clock Company, Inc. and will not be returned to investors. Offering Price PerShare ($) Commissions ProceedstoCompany BeforeExpenses ($) If 25% shares are sold If 50% shares are sold If 75% shares are sold If 100% shares are sold Common Stock NotApplicable Total Not Applicable NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. 4 SUBJECT TO COMPLETION, DATED, 2015 TABLE OF CONTENTS Page Prospectus Summary 6 Jumpstart Our Business startups Act 7 Impact of the “Penney Stock” Rules On Buying Or Selling Our Stock 7 Regulation M 8 State Blue Sky Laws 8 Risk Factors 9 A Note Concerning Forward Looking Statements 17 Use of Proceeds 17 Determination Of Offering Price 17 Dilution 18 Plan Of Distribution 19 Management Discussion and analysis Or Plan Of Operation 20 Plan of Operation 22 Description Of Business 25 Critical Accounting Policies 32 New Accounting Pronouncements 33 Management -Directors and Executive Officer 34 Audit Committee Financial Expert 35 Potential Conflicts of Interest 35 Code of Ethics; Financial Expert 35 Executive Compensation 36 Employment Contracts 36 No Compensation to Directors 36 Long Term Incentive Plan Awards 36 Option Grants 36 Aggregated Option Exercises and Fiscal Year-End Option Value 36 Long-Term Incentive Plan (“LTIP”) Awards 36 Committees of The Board of Directors 37 Directors Term of Office 37 Directors Independence 37 Beneficial Ownership Reporting Compliance 37 Disclosure of Securities and Exchange Commission’s Position On Indemnification For Securities Act Liabilities 37 Security Ownership Of Management And Certain Beneficial Holders 38 Future Sales By Existing Stockholders 38 Description Of Securities To Be registered 39 Common Stock 39 Preferred Stock 39 Preemptive Rights 40 Non-Cumulative voting 40 Anti-takeover provision 40 Reports 40 Stock Transfer Agent 40 Available Information 40 Certain Relationships and Related Transactions 41 Litigation 41 Interest and Named Experts 41 FINANCIAL STATEMENTS 42 Prospectus 43 Dealer Prospectus Delivery Obligation 43 PART IIINFORMATION NOT REQUIRED IN PROSPECTUS 43 Other Expenses of Issuance and Distribution 43 Indemnification of Director and Officers 44 Where You Can Find More Information 44 Recent Sales Of Unregistered Securities 44 EXHIBITS 45 Undertakings 45 5 WE HAVE NOT AUTHORIZED ANY DEALER, SALESPERSON OR OTHER PERSON TO GIVE ANY INFORMATION OR REPRESENT ANYTHING NOT CONTAINED IN THIS PROSPECTUS. YOU SHOULD NOT RELY ON ANY UNAUTHORIZED INFORMATION. THIS PROSPECTUS IS NOT AN OFFER TO SELL OR BUY ANY SHARES IN ANY STATE OR OTHER JURISDICTION IN WHICH IT IS UNLAWFUL. THE INFORMATION IN THIS PROSPECTUS IS CURRENT AS OF THE DATE ON THE COVER. YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN THIS PROSPECTUS. PROSPECTUS SUMMARY This summary highlights material information appearing elsewhere in this prospectus.You should read the entire prospectus carefully, including the “Risk Factors” before making an investment decision to purchase our common stock. As used in this prospectus, references to the “Company,” “we,” “our,” “us” or “American Clock” refer to American Clock Company, Inc.and its wholly-owned subsidiary, J. Tyler Clock Company Inc., unless the context otherwise indicates. AMERICAN CLOCK COMPANY, INC. While American Clock Company, Inc. was incorporated in the State of Nevada on December 17, 2013, its wholly owned subsidiary, J. Tyler Clock Company Inc., was incorporated in the State of Colorado on August 12, 2010 and has been manufacturing and selling personalized clocks since that time. The Company had gross profits of $124,178 in the year ended December 31, 2013 and $84,304 in the year ended December 31, 2012 and net income of $32,911 in the year ended December 31, 2013 and $17,892 the year ended December 31, 2012. The funds from this offering will be used to expand advertising and marketing and other growth activities. We intend to use the net proceeds from this offering to expand our advertising and marketing and to develop our business operations (See “DESCRIPTION OF BUSINESS” and “USE OF PROCEEDS”). We do not have any arrangements for financing and there is no guarantee that we will be able to obtain additional financing. Our principal office is located at 1525 N. 67th St. Mesa, AZ 85205.Our fiscal year end is December 31. The company has 4 full time employees and 4 part time employees. As of the date of this prospectus, there is no public trading market for our common stock and no assurance that a trading market for our securities will ever develop. THE OFFERING The Issuer: American Clock Company, Inc. The Offering Self-underwritten, direct primary offering with no minimum purchase requirement. Securities Being Offered: 2,000,000 shares of common stock Price Per Share: Duration of the Offering: The shares will be offered for a period of one hundred and eighty (180) days from the effective date of this prospectus, unless extended by our board of directors for an additional 90 days. The offering shall terminate on the earlier of (i) when the offering period ends (180 days from the effective date of this prospectus, unless extended by our board of directors for an additional 90 days), (ii) the date when the sale of all 2,000,000 shares is completed, or (iii) when the Board of Directors decides that it is in the best interest of the Company to terminate the offering prior the completion of the sale of all 2,000,000 shares registered under the Registration Statement of which this Prospectus is part.The Company will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within ninety (90) days of the close of the offering. Net Proceeds if 100% of the Shares Are Sold Net Proceeds if 50% of the Shares Are Sold Securities Issued and Outstanding: There are 6,000,000 shares of common stock issued and outstanding as of the date of this prospectus, held solely by our sole officer and director, C. Noelle Ray. Anticipated Total Offering Costs We estimate our total offering costs to be approximately $24,000. Risk Factors See “Risk Factors” and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in shares of our common stock. 6 Jumpstart Our Business Startups Act We are electing to not opt out of JOBS Act of 2012 extended accounting transition period. This may make our financial statements more difficult to compare to other companies. Pursuant to the JOBS Act of 2012, as an emerging growth company, we can elect to opt out of the extended transition period for any new or revised accounting standards that may be issued by the PCAOB or the SEC. We have elected not to opt out of such extended transition period, which means that when a standard is issued or revised and it has different application dates for public or private companies, we, as an emerging growth company, can adopt the standard for the private company. This may make comparison of our financial statements with any other public company which is not either an emerging growth company nor an emerging growth company which has opted out of using the extended transition period difficult or impossible, as possible different or revised standards may be used. Emerging Growth Company: The JOBS Act of 2012 is intended to reduce the regulatory burden on emerging growth companies. We meet the definition of an emerging growth company and as long as we qualify as an “emerging growth company,” we will, among other things: (a) be temporarily exempted from the internal control audit requirements Section 404(b) of the Sarbanes-Oxley Act; (b) be temporarily exempted from various existing and forthcoming executive compensation-related disclosures, for example: “say-on-pay”, “pay-for- performance”, and “CEO pay ratio”; (c) be temporarily exempted from any rules that might be adopted by the Public Company Accounting Oversight Board requiring mandatory audit firm rotation or supplemental auditor discussion and analysis reporting; (d) be temporarily exempted from having to solicit advisory say-on-pay, say- on-frequency and say- on-golden-parachute shareholder votes regarding executive compensation pursuant to Section 14A of the Securities Exchange Act of 1934, as amended; (e) be permitted to comply with the SEC’s detailed executive compensation disclosure requirements on the same basis as a smaller reporting company; and (f) be permitted to adopt any new or revised accounting standards using the same timeframe as private companies (if the standard applies to private companies). We will continue to be an emerging growth company until the earliest of: (a) the last day of the fiscal year during which we have annual total gross revenues of $1 billion or more; (b) the last day of the fiscal year during which we have annual total gross revenues of $1 billion or more; (c) the last day of the fiscal year following the fifth anniversary of the first sale of our common equity securities in an offering registered pursuant to the Securities Act of 1933, as amended; (d) the date on which we issue more than $1 billion in non-convertible debt securities during a previous three-year period; or Impact of the “Penny Stock” Rules On Buying Or Selling Our Common Stock The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). A purchaser is purchasing penny stock which limits the ability to sell the stock. The shares offered by this prospectus constitute penny stock under the Securities Exchange Act of 1934 (the “Exchange Act”). The shares will remain penny stocks for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate her/her investment. Any broker-dealer engaged by the purchaser for the purpose of selling her or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. 7 The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document, which: ● Contains a description of the nature and level of risk in the market for penny stock in both public offerings and secondary trading; ● Contains a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the Exchange Act; ● Contains a brief, clear, narrative description of a dealer market, including “bid” and “ask” price for the penny stock and the significance of the spread between the bid and ask price; ● Contains a toll-free number for inquiries on disciplinary actions; ● Defines significant terms in the disclosure document or in the conduct of trading penny stocks; and ● Contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation. ● The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: ● The bid and offer quotations for the penny stock; ● The compensation of the broker-dealer and its salesperson in the transaction; ● The number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and ● Monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgement of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, our stockholders may have difficulty selling their securities. Regulation M Our officer and director, C. Noelle Ray will offer and sell the shares offered hereby, is aware that she is required to comply with the provisions of Regulation M promulgated under the Exchange Act. With certain exceptions, Regulation M precludes the officers and directors, sales agents, any broker-dealer or other person who participates in the distribution of shares in this offering from bidding for or purchasing, or attempting to induce any person to bid for or purchase any security which is the subject of the distribution until the entire distribution is complete. State Securities-Blue Sky Laws There is no public market for our common stock, and there can be no assurance that any such market will develop in the foreseeable future.Transfers of our common stock may, also, be restricted under the securities laws promulgated by various states and foreign jurisdictions, commonly referred to as “Blue Sky” laws.Absent compliance with such laws, our common stock may not be traded in such jurisdictions.Because our common stock registered hereunder has not been registered for resale under the “Blue Sky” laws of any state, the holders of our common stock and persons who desire to purchase our common stock in any trading market that might develop in the future, should be aware that there may be significant state “Blue Sky” law restrictions regarding the ability of investors to sell our common stock and of purchasers to purchase our common stock.Accordingly, investors may not be able to liquidate our common stock and should be prepared to hold our common stock for an indefinite period of time. The selling shareholders may contact us directly to ascertain procedures necessary for compliance with Blue Sky laws in the applicable states relating to sellers and purchasers of our common stock. We intend to apply for listing in a nationally recognized securities manual, which, once published, will provide us with “manual” exemptions in 33 states as indicated in CCH Blue Sky Law Desk Reference at Section 6301 entitled “Standard Manuals Exemptions.” Thirty-three states have what is commonly referred to as a “manual exemption” for secondary trading of securities such as those to be resold by selling stockholders under this registration statement.In these states, if we obtain and maintain an acceptable manual exemption, secondary trading of our common stock can occur without filing, review or approval by state regulatory authorities in these states.These states are Alaska, Arizona, Arkansas, Colorado, Connecticut, District of Columbia, Florida, Hawaii, Idaho, Indiana, Iowa, Kansas, Maine, Maryland, Massachusetts, Michigan, Mississippi, Missouri, Nebraska, New Jersey, New Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Rhode Island, South Carolina, Texas, Utah, Washington, West Virginia and Wyoming.We cannot secure this listing until after the registration statement of which this prospectus is a part is declared effective.When we secure this listing, secondary trading of our common stock can occur in these states without further action. We currently do not intend to and may not be able to qualify our common stock for resale in other states which require our common stock to be qualified before such common stock can be resold by our shareholders. In order to comply with the applicable securities laws of certain states, the securities may not be offered or sold, unless they have been registered or qualified for sale in such states or an exemption from such registration or qualification requirement is available and with which we have complied. The purchasers in this offering and in any subsequent trading market must be residents of such states where the shares have been registered or qualified for sale or an exemption from such registration or qualification requirement is available. As of the date of this prospectus, we have not identified the specific states where the offering will be sold. We will file a pre-effective amendment indicating which state(s) the securities are to be sold pursuant to this registration statement. 8 RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The quotation price of our common stock, if we obtain a public quotation at a later date, could decline due to any of these risks, and you may lose all or part of your investment. NOTE:All the manufacture and sale of clocks is transacted in our wholly owned subsidiary of American Clock Company, Inc. called J. Tyler Clock Company Inc.Many of the risk factors listed below would also apply to our wholly owned subsidiary. Risks Related To the Company As we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to the JOBS Act, our financial statements may not be comparable to public companies that are not emerging growth companies. Section 107 of the JOBS Act provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933 for complying with new or revised accounting standards.An emerging growth company can, therefore, delay the adoption of certain accounting standards until those standards would otherwise apply to private companies.We have elected to take advantage of the benefits of this extended transition period.Our financial statements may, therefore, not be comparable to those of public companies that comply with such new or revised accounting standards. As a “smaller reporting company” certain reduced disclosure and other requirements will be available to us after we are no longer an emerging growth company. We are, also, a “smaller reporting company” pursuant to the Securities Exchange Act of 1934. Some of the reduced disclosure and other requirements available to us as a result of the JOBS Act may continue to be available to us after we are no longer an emerging growth company pursuant to the JOBS Act but remain a “smaller reporting company” pursuant to the Securities Exchange Act of 1934. As a “smaller reporting company” we are not required to: ● have an auditor report regarding our internal controls of financial reporting pursuant to Section 4(b) of the Sarbanes-Oxley Act ● present more than two years audited financial statement in our registration statement and annual reports on Form 10-K and present selected financial data in such registration statements and annual reports ● Make risk factor disclosure in our annual reports of Form 10-K ● Make certain otherwise required disclosures in our annual reports on Form 10-K and quarterly reports on Form 10-Q The financial statements included with the registration statement of which this prospectus is a part have been prepared on a going concern basis. We may not be able to generate profitable operations in the future and/or obtain the necessary financing to meet our obligations and repay liabilities arising from normal business operations when they come due. The outcome of these matters cannot be predicted with any certainty at this time. These factors raise substantial doubt that we will be able to continue as a going concern. We plan to continue to provide for our capital needs through related party advances. Our financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should we be unable to continue as a going concern. The Company’s needs could exceed the amount of time or level of experience that our sole officer and director may have. Our success largely depends on the continuing involvement of our President, C. Noelle Ray.The Company will be dependent on her abilities. Our continued success, also, depends on our ability to attract and retain qualified personnel.We believe that Ms. Ray possesses valuable business development knowledge, experience and leadership abilities that would be difficult in the short term to replicate. The loss of Ms. Ray could harm our operations, business plans and cash flows. Our business plan calls for the use of part time and full time help to market, assemble, package and ship our products.We presently utilize several part time and 4 full time people to do the above. The responsibility of developing our business, offering and selling the shares offered by their prospectus and fulfilling the reporting requirements of a public company will be performed by C. Noelle Ray and any futureofficers and directors and retained professionals. While Ms. Ray has some business experience, including management, she does not have extensive experience in connection with the responsibilities of a public company, including serving as a principal accounting officer or principal financial officer.Ms. Ray does not have extensive experience in business management, nor has she ever been an officer or director of a public company. Accordingly, Ms. Ray may not be able to operate our business effectively or generate any revenue from the sale of our intended products. There can be no assurance that we will be able to attract and hire officers or directors with experience in the business consulting industry to operate our business, in the event that Ms. Ray is otherwise unsuccessful in doing so. Ms. Ray spends at least thirty five (35) hours per week on the Company’s operations, or about seventy-five (75) percent of her time.We have not formulated a plan to resolve any possible conflict of interest with her other business or personal activities. In the event she is unable to fulfill any aspect of her duties to the Company, we may experience a shortfall or complete lack of sales resulting in little or no profits and eventual closure of business. 9 Although we have generated revenues over the past several years, there is no assurance that we will be able to continue to generate revenue and to expand our operations. American Clock Company, Inc. was incorporated on December 17, 2013.In December, 2013, the Company then acquired J. Tyler Clock Company, Inc. as a wholly owned subsidiary from C. Noelle Ray, the president and director of both companies. The wholly owned subsidiary of the company, J. Tyler Clock Company Inc., was incorporated on August 12, 2010; and had gross profits of $84,304 in 2012 and $124,178 in 2013. There is no assurance that the Company can continue to sell sufficient numbers of its products to continue to cover the additional expenses caused by its expansion.Further, we cannot guarantee that we will be successful in realizing revenues or in achieving or sustaining positive cash flow at any time in the future. Any such failure could result in the possible downsizing or even closure of our business or force us to seek additional capital through loans or additional sales of our equity securities to continue business operations, which would dilute the value of any shares you purchase in this offering. We don’t have any substantial assets and are dependent upon the continued sales or our products to continue to fund our business. We are depending on the proceeds of this offering to fund the growth of the business. If we do not sell the shares in this offering, we will have to seek alternative financing to complete our business plans or abandon them. As of September 30, 2014, we had cash of $20,780. While we have generated enough revenue from the sales of our products to continue our business, we have not generated enough revenue to allow for substantial growth. We have limited capital resources. To date, the Company has financed its operations principally from the sales of its products.We may experience liquidity and solvency problems in the future.Such liquidity and solvency problems could force the Company to limit or cease operations, if additional financing is not available. No known alternative resources of funds are available to us to finance growth of the company, in the event we do not receive adequate proceeds from this offering. As of September 30, 2014, we had cash and cash equivalents of $20,780. Our liabilities at September 30, 2014, totaled $45,825, and we have no commitments to provide additional cash necessary to continue our operations. Our operations to date have been funded principally by sales of products of the Company. We anticipate that our source of cash to finance our operations for the next 12 months will be obtained from the sales of our products as it has done in the past 5 years.We have no commitment from Ms. Ray or any other person to provide additional funds for our continued operations in the future.However, we are relying on the proceeds of this offering to allow us to grow faster through additional sales and marketing.There is no assurance that we receive enough funds from this offering to achieve our goals. Our growth strategy reflected in our business plan may not be achievable or may not result in profitability. We may not be able to implement the growth strategy contemplated in our business plan fast enough for us to achieve profitability.Our growth strategy is dependent on a number of factors, including market acceptance of our products and revenue.We can provide no assurance that potential customers will purchase our products at the cost and on the terms assumed in our business plan. Among other things, implementation of our growth strategy would be adversely affected if: ● we are not able to attract sufficient customers to the products we offer, considering the price and other terms required in order for us to attain the level of profitability that will enable us to continue to pursue our growth strategy; ● adequate penetration of new markets at a reasonable cost becomes impossible, in turn limiting the future demand for our products below the level assumed by our business plan: ● we fail to generate revenue sufficient to fund our operations; ● we are forced to significantly adapt our business plan to meet changes in our markets; and ● for any reason, we are not able to attract, hire, retain and motivate qualified personnel. We can provide no assurance that we will be able to manage our growth effectively or successfully.Our failure to meet the encountered challenges could cause us to lose money and our shareholders’ investments in us could be lost. 10 Our performance depends on market acceptance of our products. The ability to market our products will be determined by the demand for our products and our ability to produce and ship our products.We cannot be certain that the products that we offer will continue to be appealing to the market and if not, there may not be any demand for our products, our sales could be limited, and we may never continue to realize profitability. In addition, there are no assurances that the demand for those products will continue as it has in the past.A lack of demand for our products could adversely affect our business and any possible revenues. Our corporate actions are substantially controlled by C. Noelle Ray. C. Noelle Ray beneficially owns 100% of our outstanding shares of common stock as of the date of this prospectus. After the closing of the offering, if all 2,000,000 are sold, she will own 75% of our then outstanding common stock.As a result, she will have control of most matters requiring approval by our stockholders, without the approval of our minority stockholders.She will also be able to affect most corporate matters requiring stockholder approval by written consent, without the need for a duly noticed and duly held meeting of our stockholders.Accordingly, our other shareholders will be limited in their ability to affect change in how we conduct our business.Ms. Ray will have significant influence in determining the outcome of any corporate transaction or other matters submitted to our shareholders for approval, including mergers, consolidations and the sale of all or substantially all of our assets, the election of directors and other significant corporate actions. In addition to her stock ownership, she is key to our operations and has significant influence over our key decisions. The concentration of ownership and influence over our decision-making may also discourage, delay or prevent a change in control of the Company, which could deprive our shareholders of an opportunity to receive a premium for their shares as part of a sale of the Company and might reduce the price of our common stock. These actions may be taken even if they are opposed by our other shareholders. We depend on strategic marketing relationships. We expect our future marketing efforts may focus in part on developing business relationships with companies that would seek to market our products.Our inability to enter into and retain strategic relationships or the inability of such companies to effectively market our products, could materially and adversely affect our business, operating results and financial condition. The clock industry is highly competitive. If we cannot develop products that individuals like and are willing to purchase, we will not be able to compete successfully. Our business may be adversely affected and we may not be able to generate any revenues. We have many potential competitors in the clock industry.We consider the competition is competent, experienced, and have greater financial and marketing resources than we do. Our ability to compete effectively may be adversely affected by the ability of these competitors to devote greater resources to the sales, and marketing of their products than are available to us. Some of the Company’s competitors, also, offer a wider range of products similar to the products that we offer, have greater name recognition and more extensive customer bases than the Company. These competitors may be able to respond more quickly to new or changing opportunities, customer desires, as well as undertake more extensive promotional activities, offer terms that are more attractive to customers and adopt more aggressive pricing policies than the Company. Moreover, current and potential competitors have established or may establish cooperative relationships among themselves or with third parties to enhance their visibility. The Company expects that new competitors or alliances among competitors have the potential to develop and may acquire significant market share. Competition by existing and future competitors could result in an inability to secure adequate market share sufficient to support our endeavors. We cannot provide any assurances that we will be able to compete successfully against present or future competitors or that the competitive pressure we may encounter will not force us to cease operations. As a result, you may never be able to liquidate or sell any shares you purchase in this offering. The prolonged downturn in the global economy could materially and adversely affect our business and results of operations. The current global market and economic conditions are unprecedented and challenging, with recessions occurring in most major economies. Continued concerns about the systemic impact of potential long-term and wide-spread recession, energy costs, geopolitical issues, and the availability and cost of credit have contributed to increased market volatility and diminished expectations for economic growth around the world. The difficult economic outlook has negatively affected businesses and consumer confidence and contributed to volatility of unprecedented levels. We cannot provide any assurance that our operations will not be materially and adversely affected by these conditions. If our operations are so affected, we may not be profitable and you could lose your investment in our shares. We may not maintain sufficient insurance coverage for the risks associated with our business operations. Risks associated with our business and operations include, but are not limited to, claims for wrongful acts committed by our officers, directors, and other representatives, the loss of intellectual property rights, the loss of key personnel and risks posed by natural disasters. Any of these risks may result in significant losses. We do not carry business interruption insurance. In addition, we cannot provide any assurance that our insurance coverage is sufficient to cover any losses that we may sustain, or that we will be able to successfully claim our losses under our insurance policies on a timely basis or at all. If we incur any loss not covered by our insurance policies, or the compensated amount is significantly less than our actual loss or is not timely paid, our business, financial condition and results of operations could be materially and adversely affected. We do not have “key man” life insurance policies for any of our key personnel. If we were to obtain “key man” insurance for our key personnel, of which there can be no assurance, the amounts of such policies may not be sufficient to pay losses experienced by us as a result of the loss of any of those personnel. 11 Material weaknesses in our internal controls and financial reporting may limit our ability to prevent or detect financial misstatements or omissions.As a result, our financial reports may not be in compliance with U.S. GAAP.Any material weakness, misstatement or omission in our financial statements will negatively affect the market and the price of our stock, which could result in significant loss to our investors. Our current management has no experience managing and operating a public company, and we rely in many instances on the professional experience and advice of third parties. Therefore, we may, in turn, experience “weakness” and potential problems in implementing and maintaining adequate internal controls as required under Section 404 of the “Sarbanes-Oxley” Act. The “weakness” also includes a deficiency, or combination of deficiencies, in internal controls over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. If we fail to achieve and maintain the adequacy of our internal controls, as such requirements are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act.Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent financial fraud.If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock, if a market ever develops, could drop significantly. Pursuant to Section 404 of the Sarbanes-Oxley Act, we are required to include in our annual reports our assessment of the effectiveness of our internal control over financial reporting as of the end of our fiscal years.We have not yet completed any assessment of the effectiveness of our internal control over financial reporting.We expect to incur additional expenses and diversion of management’s time as a result of performing the system and process evaluation, testing and remediation required in order to comply with the management certification. As we are an emerging growth company and have elected not to opt out of the extended transition period created by the provisions of the JOBS Act, during that transition period, our independent auditor shall not attest to, and report on, the assessment made by our management regarding the effectiveness of our internal control structure and procedures for financial reporting. Until we register a class of our securities pursuant to Section 12 of the Securities Exchange Act of 1934 (the “Exchange Act”), we will only be subject to the periodic reporting obligations imposed by Section 15(d) of the Exchange Act. Upon the registration statement of which this prospectus is a part being declared effective, it is our intention file a registration statement on Form 8-A with the SEC to register our class of common stock pursuant to Section 12 of the Exchange Act. However, until such time as we register a class of our securities pursuant to Section 12 of the Exchange Act, we will only be subject to the periodic reporting obligations imposed by Section 15(d) of the Exchange Act. Accordingly, we will not be subject to the proxy rules, short-swing profit provisions, going-private regulation, beneficial ownership reporting, and the majority of the tender offer rules and the reporting requirements of the Exchange Act. We will become subject to the periodic reporting requirements of the Exchange Act, which will require us to incur audit fees and legal fees in connection with preparation of reports.These additional costs could reduce or eliminate our ability to operate profitability. We estimate the cost of the registration statement of which this prospectus is a part to be approximately $24,000.Of this amount, approximately $16,000 has been paid to date, and the balance will be paid from our cash on hand and proceeds from this offering. Following the effective date of this registration statement of which this prospectus is a part, we will be required to file periodic reports with the SEC pursuant to the Exchange Act and the rules and regulations promulgated thereunder.In order to comply with these requirements, our independent registered public accounting firm will have to review our financial statements on a quarterly basis and audit our financial statements on an annual basis.Moreover, our legal counsel will have to review and assist in the preparation of such reports. Our business plan allows for the remaining estimated $8,000 cost of the registration statement of which this prospectus is a part to be paid from our cash on hand and proceeds from this offering. In order for us to be compliant with our reporting requirements of the Exchange Act, we will require future revenues to pay the cost of the required filings, which could comprise a substantial portion of our available cash resources. We estimate that the cost to be compliant for 12 months, by filing all necessary forms in a timely manner, will be approximately $14,000 The principal costs we anticipate for the next 12 months related to becoming a public reporting company will be for retaining an independent accounting firm (approximately $8,000) and attorneys (approximately $6,000) to assist with the preparation of our financial statements and our disclosures for inclusion with our public filings. We have included that amount in the $14,000, which we anticipate that we will need to satisfy our financial obligations for the next 12 months. If we are not able to sell the maximum number of shares offered, we may experience a capital deficiency to pay such estimated expenses. There can be no assurances that we will be able to acquire capital from any other source to pay for these expenses. If we are unable to generate sufficient revenues to remain in compliance, it may be difficult for you to resell any shares you may purchase, if at all. These costs will, obviously, be expenses of our operations and, therefore, have a negative effect on our ability to pay our other costs and expenses and earn a profit. Our reporting obligations pursuant to Section 15(d) of the Exchange Act may be suspended automatically if we have fewer than 300 shareholders of record on the first day of our fiscal year. As long as our common stock is not registered pursuant to the Exchange Act of 1934, our obligations to file reports pursuant to Section 15(d) of the Exchange Act will be automatically suspended if, on the first day of any fiscal year (other than a fiscal year in which a registration statement pursuant to the Securities Act of 1933 has been declared effective), we have fewer than 300 shareholders of record. This suspension is automatic and does not require any filing with the SEC. In such event, we may cease providing periodic reports, and current or periodic information, including operational and financial information, may not be available with respect to our results of operations. Additionally, as a result, if the prices of our common stock are then quoted on the OTC Bulletin Board, those prices will cease to be so quoted, which would have a material adverse effect on our investors’ ability to sell shares of our common stock and our ability to attract new investors. 12 Risks Related To This Offering We are selling this offering without an underwriter and may be unable to sell any shares. Unless we are successful in selling the shares and receiving the proceeds from this offering, we may have to seek alternative financing to implement our business plans. This offering is self-underwritten on a best-efforts basis. No broker-dealer has been or will be retained as an underwriter to sell the offered shares. There are no commitments to purchase any of the shares in this offering. We intend to sell those shares through our sole officer and director, C. Noelle Ray, who will receive no commissions. She will offer the shares to friends, relatives, acquaintances and business associates; however, there is no guarantee that he will be able to sell any of those shares. Our selling efforts will not include any mass media methods, such as Internet or print media. Ms. Ray has no experience in selling securities to potential investors.There can be no assurance that all, or any, of the shares offered will be sold. Funds from this offering will be deposited in our corporate bank account in our name. As a result, if we are sued for any reason and a judgment is rendered against us, investors’ subscriptions could be seized in a garnishment proceeding and investors could lose their investments. Investors do not have the right to withdraw invested funds. As this offering is a direct public offering and is being conducted without an underwriter, there is a probability that we may be unable to sell any of the offered shares, as we do not have the access and connections to the investors and markets that an underwriter usually possesses. If we are unable to sell all or any of the offered shares, we will not be able to raise the capital we need and may have difficulty with implementing our business plan. Investors in this offering will bear a substantial risk of loss due to immediate and substantial dilution. The principal shareholder of the Company is C. Noelle Ray who also serves as its sole director, President, Secretary, and Treasurer. Ms. Ray acquired 6,000,000 restricted shares of our common stock at a price per share of $0.001 for a $6,000 equity investment. Upon the sale of the common stock offered hereby, the investors in this offering will experience an immediate and substantial “dilution.” Therefore, the investors in this offering will bear a substantial portion of the risk of loss. Additional sales of the Company’s common stock in the future could result in further dilution. Please refer to the section titled “DILUTION” herein. There has been no independent valuation of our stock, which means that our common stock may be worth less than the purchase price. The per share purchase price of our common stock has been arbitrarily determined by us without independent valuation of that common stock. The price per share in the recent issuance of our common stock to our President and Director, was $0.001, and was not based on perceived market value, book value, or other established criteria and has no relationship the price per share in this offering. We did not obtain an independent appraisal opinion on the valuation of our common stock. Accordingly, our common stock may have a value significantly less than the offering price, and our common stock may never obtain a value equal to or greater than the offering price. Risks Related to our Common Stock We are an “emerging growth company,” and our decision to comply with certain reduced disclosure requirements applicable to emerging growth companies could make our common stock less attractive to investors. When we lose that status, there will be an increase in the costs and demands placed upon management. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act enacted in April 2012, and, for as long as we continue to be an emerging growth company, we have chosen to take advantage of exemptions from various reporting requirements applicable to other public companies, including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote regarding executive compensation, and stockholder approval of any golden parachute payments not previously approved. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revise accounting standards. An emerging growth company can, therefore, delay the adoption of certain accounting standards until those standards would otherwise apply to private companies.We have elected to take advantage of the benefits of this extended transition period.Our financial statements may, therefore, not be comparable to those of companies that comply with such new or revised accounting standards.We could be an emerging growth company for up to five years, although, if the market value of our common stock that is held by non-affiliates exceeds $700 million during that five-year period or we issue more than $1 billion of non-convertible debt during a 3 year period, we would cease to be an “emerging growth company”. We cannot predict if investors will determine that our common stock is less desirable, if we choose to rely on these exemptions. If some investors determine that our common stock less desirable, as a result of any choices to reduce future disclosure, there may be a less active trading market for our common stock and our stock price may be more volatile. When we lose emerging growth company status, we expect the costs and demands placed upon management to increase, as we would have to comply with additional disclosure and accounting requirements, particularly if our public float should exceed $75 million. 13 Currently, there is no public market for our common stock, and there can be no assurance that any public market will ever develop or that our common stock will be quoted for trading and, even if quoted, it will probably be subject to significant price fluctuations.We anticipate our common stock may be quoted on the OTCBB, which may result in limited liquidity and the inability of our stockholders to maintain accurate price quotations of our common stock. Prior to the date of this prospectus, there has not been any established trading market for our common stock, and there is currently no public market whatsoever for our common stock. After the registration statement of which this prospectus is a part is declared effective we intend to retain a broker-dealer registered with the SEC and a member in good standing of FINRA to file an application with FINRA, so as to enable the quotation for the prices of our common stock on the OTCBB and the OTCQB.The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter (OTC) securities, owned by FINRA.The OTCQB is a regulated quotation service that displays real-time quotes, list prices and volume information in over-the-counter (OTC) securities and is owned by OTC Markets.The OTCBB and OTCQB is not an issuer listing service, market or exchange. Although the OTCBB and OTCQB do not have any listing requirements per se, to be eligible for quotation on the OTCBB and OTCQB, issuers must remain current in their filings with the SEC or applicable regulatory authority. Market makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. As of the date of this prospectus, there have been no discussions or understandings between us or anyone acting on our behalf with any market maker regarding participation in a future trading market for our securities. If no market is ever developed for our common stock, it will be difficult for you to sell any shares you purchase in this offering. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if we fail to have our common stock quoted on a public trading market, your shares will not have a quantifiable value and it may be difficult, if not impossible, to ever sell your shares, resulting in an inability to realize any value from your investment. There can be no assurance as to whether any market maker will file that application or if that application will be accepted by FINRA.We are not permitted to file such application on our own behalf.If that application is accepted, there can be no assurance as to whether any market for our common stock will develop or the prices at which our common stock will trade.If that application is accepted, we cannot predict the extent to which investor interest in us will result in the development of an active, liquid trading market.Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders for investors. In addition, it is probable that our common stock will not be followed by any market analysts, and there may be few institutions acting as market makers for our common stock.Either of these factors could adversely affect the liquidity and trading price of our common stock.Until an orderly market develops in our common stock, if ever, the price at which it trades will probably fluctuate significantly.No assurance can be given that an orderly or liquid market will develop for our common stock.Because of the anticipated low price of our common stock, many brokerage firms may not be willing to effect transactions in our common stock. If a market price for our common stock should develop, that market price for our common stock may be volatile and subject to significant fluctuations in response to factors including the following: ● liquidity of the market for our shares of common stock; ● actual or anticipated fluctuations in our operating results; ● sales of substantial amounts of our common stock, or the perception that such sales might occur; ● changes in financial estimates by securities research analysts; ● changes in the economic performance or market valuations of other companies in our industry; ● announcements by us or our competitors of acquisitions, strategic partnerships, joint ventures or capital commitments; ● addition or departure of key personnel; ● fluctuations of exchange rates between foreign currencies and the U.S. dollar; and ● our dividend policy; Our operating results may decline below the expectations of our investors. In that event, the market price of our common stock, if any, would likely be materially adversely affected, and the value of our common stock may decline. In addition, the securities market has, from time to time, experienced significant price and volume fluctuations that are not related to the operating performance of particular companies. These market fluctuations may, also, materially and adversely affect the market price of our common stock, if any. 14 Volatility in our common share price may subject us to securities litigation. The market for our common stock, if one develops, may be characterized by significant price volatility, and we expect that our share price may be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may, in the future, be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert our management's attention and resources. Certain provisions of Nevada law provide for indemnification of our officers and directors at our expense and limit their liability, which may result in a major cost to us and damage the interests of our shareholders, because our resources may be expended for the benefit of our officers and/or directors. Applicable Nevada law provides for the indemnification of our directors, officers, employees, and agents, under certain circumstances, for attorney’s fees and other expenses incurred by them in any litigation to which they become a party resulting from their association with us or activities on our behalf.We will also pay the expenses of such litigation for any of our directors, officers, employees, or agents, upon such person’s promise to repay us, if it is ultimately determined that any such person shall not have been entitled to indemnification.The indemnification policy could result in substantial expenditures by us, which we will be unable to recover. We have been advised that, in the opinion of the SEC, indemnification for liabilities occurring pursuant to federal securities laws is against public policy as expressed in the Securities Act of 1933 and, therefore, unenforceable.In the event that a claim for indemnification against these types of liabilities, other than the payment by us of expenses incurred or paid by a director, officer, or controlling person in the successful defense of any action, lawsuit, or proceeding, is asserted by a director, officer, or controlling person in connection with our securities being registered, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the issue of whether such indemnification by us is against public policy as expressed in the Securities Act of 1933, and we will be governed by the final adjudication of such issue.The legal process relating to the matter, if it were to occur, probably will be very costly and may result in us receiving negative publicity, either of which factors would probably materially reduce the market and price for our common stock, if such a market ever develops. Any market that develops for our common stock will be subject to the penny stock restrictions, which will create a lack of liquidity and make trading difficult or impossible. SEC Rule 15g-9 establishes the definition of a “penny stock,” for purposes relevant to us, as an equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions.It is probable that our common stock will be considered to be a penny stock for the immediately foreseeable future.This classification severely and adversely affects the market liquidity for our common stock.For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker-dealer approve a person’s account for transactions in penny stocks, and the broker-dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased. To approve a person’s account for transactions in penny stocks, the broker-dealer must obtain financial information, investment experience and objectives of that person and make a reasonable determination that transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker-dealer must, also, deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form, sets forth: ● the basis on which the broker-dealer made the suitability determination, and ● that the broker-dealer received a signed, written agreement from the investor prior to the transaction. Disclosure, also, has to be made about the risks of investing in penny stock in both public offerings and in secondary trading and commissions payable to, both, the broker-dealer and the registered representative, current quotations for the securities, and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may desire to not engage in the necessary paperwork and disclosures and encounter difficulties in their attempt to sell our common stock, which may affect the ability of the selling shareholders or other holders to sell our common stock in the secondary market and have the effect of reducing trading activity in the secondary market of our common stock.These additional sales practice and disclosure requirements could impede the sale of our common stock, if and when our common stock becomes publicly traded.In addition, the liquidity of our common stock may decrease, with a corresponding decrease in the price of our common stock.Our common stock, in all probability, will be subject to such penny stock rules for the foreseeable future and our shareholders will, quite probably, have difficulty selling our common stock. 15 We intend to not pay dividends on our common stock. We have not paid any dividends on our common stock, and we have no plans to pay dividends on our common stock in the foreseeable future. We intend to retain earnings, if any, to provide funds for the operation of our business.Therefore, there can be no assurance that holders of our common stock will receive any additional cash, stock or other dividends on their shares of our common stock until we have funds which our Board of Directors determines can be allocated to dividends.Investors that require liquidity should also not invest in our common stock.There is no established trading market for our common stock and should one develop, it will likely be volatile and subject to minimal trading volumes. Because we can issue additional shares of common stock, purchasers of our common stock may experience dilution. We are authorized to issue up to 70,000,000 shares of $0.001 par value common stock and 5,000,000 shares of preferred stock.At present, there are 6,000,000 shares of our common stock issued and outstanding.After the offering, there will be a maximum of 8,000,000 shares of our common stock issued and outstanding.Our Board of Directors has the authority to cause us to issue additional shares of common stock without consent of any of our stockholders.We anticipate that we may be required to raise additional capital to finance our operations, and that capital may be raised by the sale of additional shares of our common stock.Consequently, upon the sale of additional shares of our common stock, our stockholders will experience dilution in the ownership of our common stock. One of the effects of the existence of unissued and unreserved common stock may be to enable our Board of Directors to issue shares of our common stock to persons friendly to current management, which issuance could render more difficult or discourage in attempt to obtain control of our Board of Directors by merger, tender offer, proxy contests, or otherwise, and thereby protect the continuity of our management and possibly deprive our stockholders of opportunities to sell their shares of our common stock at prices higher than prevailing market prices. If a market develops for our common stock, sales of our common stock in reliance on Rule 144 may reduce prices in that market by a material amount. All of the outstanding shares of our common stock are “restricted securities” within the meaning of Rule 144 under the Securities Act of 1933.As restricted securities, those shares may be resold only pursuant to an effective registration statement or pursuant to the requirements of Rule 144 or other applicable exemptions from registration under that act and as required under applicable state securities laws.Rule 144 provides in essence that an affiliate (i.e., an officer, director, or control person) who has held restricted securities for a prescribed period may, under certain conditions, sell every three months, in brokerage transactions, a number of shares that does not exceed 1.0% of the issuer’s outstanding common stock.The alternative average weekly trading volume during the four calendar weeks prior to the sale is not available to our shareholders, as the OTCBB and OTCQB (if and when the prices of our common stock are quoted thereon) is not an “automated quotation system” and, accordingly, market based volume limitations are not available for securities quoted only on the OTCBB and OTCQB. Pursuant to the provisions of Rule 144, there is no limit on the number of restricted securities that may be sold by a non-affiliate (i.e., a stockholder who has not been an officer, director or control person for at least 90 consecutive days before the date of the proposed sale) after the restricted securities have been held by the owner for a prescribed period.A sale under Rule 144 or under any other exemption from the Securities Act of 1933, if available, or pursuant to registration of shares of our common stock held by our stockholders, may reduce the price of our common stock in any market that may develop. Any trading market that may develop for our common stock may be restricted, because of state securities “Blue Sky” laws which prohibit trading absent compliance with individual state laws. Transfers of our common stock may also, be restricted under the securities laws promulgated by various states and foreign jurisdictions, commonly referred to as “Blue Sky” laws.Absent compliance with such laws, our common stock may not be traded in such jurisdictions.Because the shares of our common stock registered hereunder have not been registered for resale under the “Blue Sky” laws of any state, the holders of such shares and persons who desire to purchase such shares in any trading market that might develop in the future, should be aware that there may be significant state “Blue Sky” law restrictions upon the ability of investors to sell and purchasers to purchase such shares.These restrictions prohibit the secondary trading our common stock.We currently do not intend and may not be able to qualify securities for resale in those states which do not offer manual exemptions and require securities to be qualified before they can be resold by our shareholders.Accordingly, investors should consider the secondary market for our securities to be limited. 16 FORWARD LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risk and uncertainties. We use words such as “anticipate”, “believe”, “plan”, “expect”, “future”, “intend”, and similar expressions to identify such forward-looking statements. Investors should be aware that all forward-looking statements contained within this filing are good faith estimates of management as of the date of this filing. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us as described in the “Risk Factors” section and in this prospectus. USE OF PROCEEDS Our offering is being made on a self-underwritten basis: no minimum number of shares must be sold in order for the offering to proceed. The offering price per share is $0.05. The following table sets forth the uses of proceeds assuming the sale of 25%, 50%, 75% and 100%, respectively, of the securities offered for sale by the Company. There is no assurance that we will raise the full $100,000. In addition, there is no guarantee that we will raise any funds in this offering. $ $ Gross proceeds $ Registration costs $ Net proceeds $ The net proceeds will be used as follows: Cost of being a public reporting company $ Website development $ Marketing and advertising $
